

116 HR 5580 IH: Bring ESA Into the 21st Century Act
U.S. House of Representatives
2020-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5580IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2020Mr. Gosar (for himself, Mr. McClintock, Mr. Crawford, Mr. Gianforte, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo codify certain rules issued by the Secretary of the Interior and the Secretary of Commerce
			 relating to endangered species and threatened species, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Bring ESA Into the 21st Century Act. 2.Codification of regulations relating to endangered species and threatened species interagency cooperationThe amendments to part 402 of title 50, Code of Federal Regulations, made by the final rule promulgated by the Secretary of the Interior entitled Endangered Threatened Wildlife and Plants; Regulations for Interagency Cooperation and published August 27, 2019 (84 Fed. Reg. 44976), shall have the force and effect of law.
		3. Codification of regulations relating to endangered species and threatened species listing and
 critical habitat designationThe amendments to part 424 of title 50, Code of Federal Regulations, made by the final rule promulgated by the Secretary of the Interior entitled Endangered Threatened Wildlife and Plants; Regulations for Listing Species and Designating Critical Habitat and published August 27, 2019 (84 Fed. Reg. 45020), shall have the force and effect of law.
		